Judgment of the Supreme Court, New York County (Richard Lowe, III, J.), rendered February 22, 1989, convicting defendant, after a jury trial, of murder in the second degree in violation of Penal Law § 125.25 (1) and criminal possession of a weapon in the second degree in violation of Penal Law § 265.03 and sentencing him to concurrent indeterminate terms of imprisonment of seventeen (17) years to life and five (5) to fifteen (15) years respec*13tively, reversed, in the exercise of discretion, and the case remanded for a new trial before another Judge. Defendant’s appeals from motions to vacate the judgment made pursuant to CPL article 440 and denied in written decisions dated April 6, 1989 and May 14, 1991 are dismissed as moot. In view of the prior relationship between the court and defense counsel, the court should have recused itself despite the fact that we find no reversible error in the appellant’s arguments against various rulings made by the Judge during trial. Concur— Murphy, P. J., Kupferman, Ross and Smith, JJ.